Exhibit 10.2

FOURTH AMENDMENT TO

PUMA BIOTECHNOLOGY, INC.

2011 INCENTIVE AWARD PLAN

This Fourth Amendment (“Fourth Amendment”) to the Puma Biotechnology, Inc. 2011
Incentive Award Plan (the “Plan”), is adopted by the Board of Directors (the
“Board”) of Puma Biotechnology, Inc., a Delaware corporation (the “Company”),
effective as of April 27, 2017 (the “Effective Date”). Capitalized terms used in
this Fourth Amendment and not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.

RECITALS

 

A. The Company currently maintains the Plan.

 

B. Pursuant to Section 13.1 of the Plan, (i) the Board has the authority to
amend the Plan at any time or from time to time, and (ii) the Board has the
authority to amend the Plan to increase the limits imposed in Section 3.1 on the
maximum number of shares which may be issued under the Plan (the “Share Limit”),
subject to approval by the stockholders of the Company twelve (12) months before
or after such action.

 

C. The Board believes it is in the best interests of the Company and its
stockholders to amend the Plan to (i) increase the Share Limit, (ii) amend the
Plan’s share-counting provisions and (iii) prohibit the payment of dividends and
dividend equivalents on an Award until the Award vests.

AMENDMENT

The Plan is hereby amended as follows, effective as of the Effective Date,
except as otherwise provided below:

1. Section 3.1(a). The first sentence of Section 3.1(a) of the Plan is hereby
deleted and replaced in its entirety with the following, subject to approval by
the stockholders of the Company within twelve (12) months following the
Effective Date:

“Subject to Sections 3.1(b), 13.1 and 13.2 hereof, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to twelve million five hundred twenty-nine thousand four hundred
twelve (12,529,412) Shares (the “Share Limit”), all of which may be issued as
Incentive Stock Options.”

2. Section 3.1(b). The first and second sentences of Section 3.1(b) are hereby
deleted and replaced in their entirety with the following:



--------------------------------------------------------------------------------

“Shares subject to an Award that is forfeited, expires or is settled for cash
(in whole or in part), to the extent of such forfeiture, expiration or cash
settlement, shall be available for future grants of Awards under the Plan and
shall be added back to the Share Limit in the same number of Shares as were
debited from the Share Limit in respect of the grant of such Award (as may be
adjusted in accordance with Section 13.2 hereof). Notwithstanding anything to
the contrary contained herein, the following Shares shall not be added back to
the Share Limit and will not be available for future grants of Awards:
(i) Shares tendered by a Participant or withheld by the Company in payment of
the exercise price of an Award; (ii) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Award; (iii) Shares subject to a Stock Appreciation Right that are not
issued in connection with the stock settlement of the Stock Appreciation Right
on exercise thereof; and (iv) Shares purchased on the open market with the cash
proceeds from the exercise of Options.”

3. Section 8.2. Section 8.2 is hereby amended by adding the following to the end
of such section:

“Notwithstanding anything to the contrary herein, with respect to any award of
Restricted Stock, dividends which are paid to holders of Common Stock prior to
vesting shall only be paid out to the Participant holding such Restricted Stock
to the extent that the vesting conditions are subsequently satisfied. All such
dividend payments will be made no later than March 15 of the calendar year
following the calendar year in which the right to the dividend payment becomes
nonforfeitable.”

4. Section 9.2(a). The third sentence of Section 9.2 is hereby deleted and
replaced in its entirety with the following:

“Notwithstanding anything to the contrary herein, Dividend Equivalents with
respect to an Award shall only be paid out to the Participant to the extent that
the vesting conditions of the underlying Award are subsequently satisfied. All
such Dividend Equivalent payments will be made no later than March 15 of the
calendar year following the calendar year in which the right to the Dividend
Equivalent payment becomes nonforfeitable, unless determined otherwise by the
Administrator.”

5. This Fourth Amendment shall be and, as of the Effective Date, is hereby
incorporated in and forms a part of the Plan; provided that the amendment to
Section 3.1(a) shall be subject to approval by the stockholders of the Company
within twelve (12) months of the Effective Date.



--------------------------------------------------------------------------------

6. Except as expressly provided herein, all terms and conditions of the Plan
shall remain in full force and effect.

*****



--------------------------------------------------------------------------------

I hereby certify that this Fourth Amendment was duly adopted by the Board of
Directors of Puma Biotechnology, Inc. on April 27, 2017.

*****

I hereby certify that this Fourth Amendment was approved by the stockholders of
Puma Biotechnology, Inc. on June 12, 2017.

Executed on this 13th day of June, 2017.

 

Puma Biotechnology, Inc. By:   /s/ Alan H. Auerbach

Name: Alan H. Auerbach

Title: President, Chief Executive Officer and

          Secretary